Exhibit 10.2

 
EARTHSTONE ENERGY, INC.
 
EMPLOYEE SEVERANCE COMPENSATION PLAN
and
Summary Plan Description


 
ARTICLE I
INTRODUCTION
 
The Board of Directors of Earthstone Energy, Inc. recognizes that, as is the
case with many publicly held corporations, the possibility of a Change in
Control exists.  This possibility, and the uncertainty it creates with
employees, may be detrimental to the Company and its stockholders if employees
are distracted and/or leave the Company.
 
The Board considers the avoidance of such loss and distraction to be essential
to protecting and enhancing the best interests of the Company and its
stockholders.  The Board also believes that when a Change in Control is
perceived as imminent, or is occurring, the Board should be able to receive and
rely on disinterested service from employees regarding the best interests of the
Company and its stockholders without concern that the employees might be
distracted or concerned by their personal uncertainties and risks created by the
perception of an imminent or occurring Change in Control.
 
In addition, the Board believes that it is consistent with the Company’s
employment practices and policies and in the best interests of the Company and
its stockholders to compensate its employees whose employment terminates in
connection with or following a Change in Control.
 
Accordingly, the Board has determined that appropriate steps should be taken to
assure the Company of the employees’ continued employment and attention and
dedication to duty, and to seek to ensure the availability of their continued
service, notwithstanding the possibility, threat or occurrence of a Change in
Control.
 
In order to fulfill the above purposes, the Board hereby adopts this Earthstone
Energy, Inc. Employee Severance Compensation Plan, to be effective as of May 13,
2014 (the “Effective Date”).
 
ARTICLE II
ESTABLISHMENT OF PLAN
 
As of the Effective Date, the Company hereby adopts its severance compensation
plan known as the Earthstone Energy, Inc. Employee Severance Compensation Plan,
as set forth in this document.  This document shall also serve as the Summary
Plan Description for the Plan.
 
Earthstone Energy, Inc.
Employee Severance Compensation Plan
Page 1
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
DEFINITIONS
 
As used herein, the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.
 
(a) Affiliate.  Any entity that is treated as the same employer as the Company
under Sections 414(b), (c), (m), or (o) of the Code, any entity required to be
aggregated with the Company pursuant to regulations adopted under Section 409A
of the Code, or any entity otherwise designated as an Affiliate by the Company.
 
(b) Annual Base Salary.
 
(i) for any Participant who is a full-time employee on the date of the Change in
Control, the greater of (A) the Participant’s annual base salary in effect on
the date of the Change in Control, or (B) the Participant’s annual base salary
in effect on the Date of Termination (assuming full-time employment).  In the
event the Participant is paid on an hourly basis, the annual base salary on the
relevant date shall be the product of the Participant’s hourly rate of pay on
such date, multiplied by 2,080.


(ii)  for any Participant who is a part-time employee on the Date of
Termination, the greater of (A) the Participant’s annual base salary in effect
on the date of the Change in Control (taking into account the Participant’s
normal part-time schedule on such date), or (B) the Participant’s annual base
salary in effect on the Date of Termination (taking into account the
Participant’s normal part-time or full-time work schedule on such date).  In the
event the Participant is paid on an hourly basis, the annual base salary on the
relevant date shall be the product of the Participant’s hourly rate of pay on
such date, multiplied by the number of hours worked by the Participant per year
based on the Participant’s normal part-time or full-time work schedule on such
date.
 
(c) Board.  The Board of Directors of the Company.
 
(d) Cause.  Cause shall mean:
 
(i) conviction of a felony or a crime involving fraud or moral turpitude; or
 
(ii) theft, material act of dishonesty or fraud, intentional falsification of
any employment or Company records, or commission of any criminal act which
impairs Employee’s ability to perform appropriate employment duties for the
Company; or
 
(iii) intentional or reckless conduct or gross negligence materially harmful to
the Company or any successor to the Company after a Change in Control, including
violation of a non-competition or confidentiality agreement, if any; or
 
(iv) gross negligence or willful misconduct in the performance of Employee’s
assigned duties.
 
Cause shall not include mere unsatisfactory performance in the achievement of
Employee’s job objectives.
 
Earthstone Energy, Inc.
Employee Severance Compensation Plan
Page 2
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Change in Control.  A Change in Control of the Company shall be deemed to
have occurred if (i) any individual, entity, or group(within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, is or becomes the beneficial
owner (as such term is used in Rule 13d-3 under the Exchange Act) of securities
of the Company representing 50 percent or more of the combined voting power of
the Company; or (ii) the following individuals cease for any reason to
constitute a majority of the number of directors then serving:  individuals who,
as of the Effective Date, constitute the Company’s Board of Directors and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the Effective Date, or whose appointment, election or nomination for election
was previously so approved or recommended; or (iii) there is consummated a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with any corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 50 percent of the combined
voting power of the securities of the Company or such surviving entity or its
parent outstanding immediately after such merger or consolidation, or a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities;
or (iv) the Company’s stockholders approve a plan of complete liquidation or
dissolution of the Company or there is consummated  the sale or disposition by
the Company of all or substantially all of the Company’s assets, other than a
sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 50 percent of the combined voting power of the
voting securities of which are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.  In addition, if a Change in Control constitutes a payment
event with respect to any payment under the Plan which provides for the deferral
of compensation and is subject to Section 409A of the Code, the transaction or
event described in clauses (i), (ii), (iii) and (iv) with respect to such
payment must also constitute a “change in control event,” as defined in Treasury
Regulation Section 1.409A-3(i)(5) before any such payment can be made.
 
(f) Code.  The Internal Revenue Code of 1986, as amended from time to time.
 
(g) Company.  Earthstone Energy, Inc. and any successor to such entity.
 
(h) Date of Termination.  The date on which a Participant ceases to be an
Employee of an Employer as a result of a Separation from Service.
 
Earthstone Energy, Inc.
Employee Severance Compensation Plan
Page 3
 
 
 

--------------------------------------------------------------------------------

 
 
(i) Disability.  A physical or mental illness, injury, or condition that
prevents Employee from performing substantially all of Employee’s duties
associated with Employee’s position or title with the Company for at least 90
days in a 12-month period.
 
(j) Eligible Employee.  Any employee of any Employer.
 
(k) Employer.  The Company and any Affiliate that participates in the Plan
pursuant to Article IX hereof.
 
(l) ERISA.  The Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
(m) Good Reason.  Good Reason, with respect to a Participant’s Separation from
Service, means, unless otherwise specified by the Board in writing, any of the
following events or conditions that occur without the Participant’s written
consent, and that remain in effect after notice has been provided by the
Participant to the Company of such event or condition and the expiration of a 30
day cure period: (i) a material reduction in the Participant’s base
compensation; (ii) a material diminution in the Participant’s authority, duties,
or responsibilities; (iii) a material change in the geographic location at which
the Participant performs services; or (iv) the Company’s breach of Article IX
hereof.  In the case of a Participant’s allegation of Good Reason,
(1) Participant shall provide written notice to the Company of the event alleged
to constitute Good Reason within 30 days after the initial occurrence of such
event, and (2) the Company shall have the opportunity to remedy the alleged Good
Reason event within 30 days from receipt of notice of such allegation.
 
(n) Participant.  An individual who is designated as such pursuant to Section
4.1.
 
(o) Plan.  The Earthstone Energy, Inc. Employee Severance Compensation Plan, as
set forth in this document.
 
(p) Plan Administrator.  The Company.
 
(q) Separation Benefits.  The benefits described in Article VI that are provided
to qualifying Participants under the Plan.
 
(r) Separation from Service.  A Participant’s termination or deemed termination
from employment with the Employer.  For purposes of determining whether a
Separation from Service has occurred, the employment relationship is treated as
continuing intact while the Participant is on military leave, sick leave or
other bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the Participant retains a right to reemployment
with his Employer under an applicable statute or by contract.  For this purpose,
a leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Employer.  If the period of leave exceeds six months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship will be deemed to terminate on the first
date immediately following such six-month period.  For purposes of this Plan, a
Separation from Service occurs at the date as of which the facts and
circumstances indicate either that, after such date: (i) the Participant and
Employer reasonably anticipate the Participant will perform no further services
for the Company or an Affiliate (whether as an employee or an independent
contractor), or (ii) that the level of bona fide services the Participant will
perform for the Company or any Affiliate (whether as an employee or independent
contractor) will permanently decrease to no more than 20 percent of the average
level of bona fide services performed over the immediately preceding 36- month
period or, if the Participant has been providing services to the Company or an
Affiliate for less than 36 months, the full period over which the Participant
has rendered services, whether as an employee or independent contractor.  The
determination of whether a Separation from Service has occurred shall be
governed by the provisions of Treasury Regulation section 1.409A-1, as amended,
taking into account the objective facts and circumstances with respect to the
level of bona fide services performed by the Participant after a certain date.
 
Earthstone Energy, Inc.
Employee Severance Compensation Plan
Page 4
 
 
 

--------------------------------------------------------------------------------

 
 
(s) Weekly Base Salary.  The Employee’s Annual Base Salary divided by fifty-two
(52).
 
(t) Year.  The calendar year, unless otherwise specified.
 
(u) Years of Service Calculation.  The number of weeks for which an Eligible
Employee is entitled to receive such Employee’s Weekly Base Salary pursuant to
Section 6.2, which number shall be equal to the sum of (i) seventeen (17), plus
(ii) the product of (A) three (3), times (B) the number of full consecutive
years such Employee has been employed by the Company as of the Date of
Termination; provided, that in no event will the Years of Service Calculation
exceed fifty-two (52) weeks.
 
ARTICLE IV
ELIGIBILITY
 
4.1 Participation.  The Board shall, in its sole discretion, select from the
group of Eligible Employees those individuals who may participate in the
Plan.  Any Eligible Employee selected for participation shall become a
Participant upon written notification by the Board (or its designee) to such
Eligible Employee of his or her participation in the Plan.
 
4.2 Duration of Participation.
 
(a) Prior to the time that the Board knows or should know that a Change in
Control is under consideration, is being negotiated or is otherwise
contemplated, a Participant shall continue to participate in the Plan at the
sole discretion of the Board, which may terminate the individual’s participation
in the Plan for any reason.  A Participant shall automatically cease
participation in the Plan when he ceases to be an Eligible Employee of any
Employer prior to a Change in Control.
 
(b) On and after a Change in Control, a Participant shall cease to be a
Participant in the Plan if he ceases to be an Eligible Employee of any Employer
and is not entitled to payment of a Separation Benefit or any other benefits
under the Plan.  A Participant entitled to payment of a Separation Benefit or
any other amounts under the Plan shall remain a Participant in the Plan until
the full amount of the Separation Benefit and any other amounts payable under
the Plan have been paid.
 
Earthstone Energy, Inc.
Employee Severance Compensation Plan
Page 5
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
ENTITLEMENT TO BENEFITS
 
5.1 Separations from Service That Give Rise to Separation Benefits Under This
Plan.  A Participant shall be entitled to Separation Benefits as set forth in
Article VI below if, at any time following a Change in Control and prior to the
first anniversary of the Change in Control, the Participant incurs a Separation
from Service from an Employer that is (a) initiated by the Participant’s
Employer for any reason other than Cause, death or Disability, or (b) initiated
by the Participant for Good Reason within 90 days following the expiration of
the cure period afforded the Company to rectify the condition giving rise to
Good Reason.
 
5.2 Eligibility for Equity Incentive Benefits.  All Participants at the time of
a Change in Control shall be eligible to receive the equity incentive benefits
provided in Article VII.
 
ARTICLE VI
SEPARATION BENEFITS
 
6.1 Separation Benefits; General.  If a Participant’s employment is terminated
in circumstances entitling the participant to Separation Benefits pursuant to
Section 5.1, the Company shall provide to such Participant the cash payments set
forth in Section 6.2 below.
 
6.2 Cash Severance.  Participants shall be eligible for cash severance equal to
the aggregate of the following amounts:
 
(a) The Employer shall pay to Employee a cash severance payment equal to (i) the
Employee’s Weekly Base Salary, multiplied by (ii) the Employee’s Years of
Service Calculation, to be paid out in equal installments over a period of weeks
equal to such Employee’s Years of Service Calculation, according to the
Employer’s regular payroll schedule, and commencing on the first regularly
scheduled payroll date following the Date of Termination; and
 
(b) Provided the Employee timely elects continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Employer shall pay for nine (9) months following the Date of Termination (or
such shorter period as Employee is entitled to COBRA continuation coverage under
the terms of the Company’s insurance policies or plans) 100% of the premiums for
the coverage elected by Employee.
 
6.3 Code Section 409A; Specified Employees.
 
(a) Subject to Section 6.3(b) hereof, to the extent permitted under Code Section
409A, any separate payment or benefit under this Plan or otherwise shall not be
deemed “nonqualified deferred compensation” subject to Code Section 409A, to the
extent provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of Code
Section 409A.
 
Earthstone Energy, Inc.
Employee Severance Compensation Plan
Page 6
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding anything to the contrary in this Plan, no compensation or
benefits shall be paid to a Participant during the six-month period following
his or her Date of Termination to the extent that the Company determines that
the Participant is a “specified employee” as of the Date of Termination and that
paying such amounts at the time or times indicated in this Plan would be a
prohibited distribution under Code Section 409A(a)(2)(B)(i).  If the payment of
any such amounts is delayed as a result of the previous sentence, then on the
first business day following the end of such six-month period (or such earlier
date upon which such amount can be paid under Code Section 409A without being
subject to additional taxes, including as a result of the Participant’s death),
the Company shall pay to the Participant a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to the Participant
during such six-month period.
 
(c) To the extent that any payments or reimbursements provided to the
Participant under Sections 11.7 are deemed to constitute compensation to the
Participant, such amounts shall be paid or reimbursed reasonably promptly, but
not later than December 31 of the year following the year in which the expense
was incurred.  The amount of any payments or expense reimbursements that
constitute compensation in one year shall not affect the amount of payments or
expense reimbursements constituting compensation that are eligible for payment
or reimbursement in any subsequent year, and the Participant’s right to such
payments or reimbursement of any such expenses shall not be subject to
liquidation or exchange for any other benefit.
 
6.4 Withholding. All payments to the Participant in accordance with the
provisions of this Plan shall be subject to applicable withholding of local,
state, Federal and foreign taxes, as determined in the sole discretion of the
Company.
 
ARTICLE VII
EQUITY INCENTIVE BENEFITS
 
All of a Participant’s restricted stock awards (as defined in the Company’s 2011
Equity Compensation Plan) then held by the Participant, shall vest in full
immediately prior to a Change in Control.
 
ARTICLE VIII
PARTICIPATING EMPLOYERS
 
Any Affiliate of the Company may become a participating Employer in the Plan
following approval by the Company.  The provisions of the Plan shall be fully
applicable to the Employees of any such Affiliate who are Participants pursuant
to Section 4.1.
 
Earthstone Energy, Inc.
Employee Severance Compensation Plan
Page 7
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IX
SUCCESSOR TO COMPANY
 
This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place.
 
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.
 
The term “Company,” as used in this Plan, shall mean the Company as hereinbefore
defined and any successor or assignee to the business or assets which by reason
hereof becomes bound by this Plan.
 
ARTICLE X
DURATION, AMENDMENT AND TERMINATION
 
10.1 Duration.  If a Change in Control has not occurred, this Plan shall
continue indefinitely unless and until terminated by the Board pursuant to
Section 10.2, below.  If a Change in Control occurs while this Plan is in
effect, the Plan shall continue in full force and effect for one year following
such Change in Control, and shall then automatically terminate; provided,
however, that all Participants who become entitled to any payments hereunder
shall continue to receive such payments notwithstanding any termination of the
Plan.
 
10.2 Amendment or Termination.  The Board may amend or terminate this Plan for
any reason prior to a Change in Control except that the Plan shall not be
terminated or amended to reduce any benefits provided under the Plan at a time
when the Board knows or should know that a Change in Control is under
consideration, is being negotiated or is otherwise contemplated.  In the event
of a Change in Control, this Plan shall automatically terminate as set forth in
Section 10.1 but may not be amended or prematurely terminated.
 
10.3 Procedure for Extension, Amendment or Termination.  Any amendment or
termination of this Plan by the Board in accordance with the foregoing shall be
made by action of the Board in accordance with the Company’s certificate of
incorporation and by-laws and applicable law.
 
ARTICLE XI
MISCELLANEOUS
 
11.1 Full Settlement.  The Company’s obligation to make the payments provided
for under this Plan and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against a Participant or others.  In
no event shall a Participant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan and such amounts shall not be reduced
whether or not the Participant obtains other employment.
 
Earthstone Energy, Inc.
Employee Severance Compensation Plan
Page 8
 
 
 

--------------------------------------------------------------------------------

 
 
11.2 Employment Status.  This Plan does not constitute a contract of employment
or impose on the Participant or the Participant’s Employer any obligation for
the Participant to remain an Employee or change the status of the Participant’s
employment or the policies of the Participant’s Employer regarding termination
of employment.
 
11.3 Confidential Information.  Each Participant shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to an Employer, and their respective businesses,
which shall have been obtained by the Participant during the Participant’s
employment by the Participant’s Employer and which shall not be or become public
knowledge (other than by acts by the Participant or representatives of the
Participant in violation of this Plan).  After termination of a Participant’s
employment with the Company or other Employer, the Participant shall not,
without the prior written consent of the Company or as may otherwise be required
by law or legal process, communicate or divulge any such information, knowledge
or data to anyone other than the Company and those designated by it.  In no
event shall an asserted violation of the provisions of this Section 11.3
constitute a basis for deferring or withholding any amounts otherwise payable
under this Plan.
 
11.4 Named Fiduciary; Administration. The Company is the named fiduciary and
Plan Administrator of the Plan, and shall administer the Plan, acting through
the Company’s Compensation Committee.  The Plan Administrator shall have full
and complete discretionary authority to administer, construe, and interpret the
Plan, to decide all questions of eligibility, to determine the amount, manner
and time of payment, and to make all other determinations deemed necessary or
advisable for the Plan.  The Plan Administrator shall review and determine all
claims for benefits under this Plan.
 
11.5 Claim Procedure.
 
(a) Filing a Claim.  All claims and inquiries concerning benefits under the Plan
must be submitted to the Plan Administrator in writing.  The claimant may submit
written comments, documents, records or any other information relating to the
claim.  Furthermore, the claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits.  If an Employee or former
Employee makes a written request alleging a right to receive benefits under this
Plan or alleging a right to receive an adjustment in benefits being paid under
the Plan, the Company shall treat it as a claim for benefits.
 
(b) Review of Claims; Claims Denial.  The Plan Administrator shall initially
deny or approve all claims for benefits under the Plan.  If any claim for
benefits is denied in whole or in part, the Plan Administrator shall notify the
claimant in writing of such denial and shall advise the claimant of his right to
a review thereof.  Such written notice shall set forth, in a manner calculated
to be understood by the claimant, specific reasons for such denial, specific
references to the Plan provisions on which such denial is based, a description
of any information or material necessary for the claimant to perfect his claim,
an explanation of why such material is necessary and an explanation of the
Plan’s review procedure, and the time limits applicable to such
procedures.  Furthermore, the notification shall include a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review.  Such written notice shall be given
to the claimant within a reasonable period of time, which normally shall not
exceed 90 days, after the claim is received by the Plan Administrator.
 
Earthstone Energy, Inc.
Employee Severance Compensation Plan
Page 9
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Appeals.  Any claimant or his duly authorized representative, whose claim
for benefits is denied in whole or in part, may appeal such denial by submitting
to the Plan Administrator a request for a review of the claim within 60 days
after receiving written notice of such denial from the Plan Administrator.  The
Plan Administrator shall give the claimant upon request, and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim of the claimant, in preparing his request for
review.  The request for review must be in writing.  The request for review
shall set forth all of the grounds upon which it is based, all facts in support
thereof, and any other matters which the claimant deems pertinent.  The Plan
Administrator may require the claimant to submit such additional facts,
documents, or other materials as the Plan Administrator may deem necessary or
appropriate in making its review.
 
(d) Review of Appeals.  The Plan Administrator shall act upon each request for
review within 60 days after receipt thereof.  The review on appeal shall
consider all comments, documents, records and other information submitted by the
claimant relating to the claim without regard to whether this information was
submitted or considered in the initial benefit determination.
 
(e) Decision on Appeals.  The Plan Administrator shall give written notice of
its decision to the claimant.   If the Plan Administrator confirms the denial of
the application for benefits in whole or in part, such notice shall set forth,
in a manner calculated to be understood by the claimant, the specific reasons
for such denial, and specific references to the Plan provisions on which the
decision is based.  The notice shall also contain a statement that the claimant
is entitled to receive upon request, and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits.  Information is relevant to a claim if it was
relied upon in making the benefit determination or was submitted, considered or
generated in the course of making the benefit determination, whether it was
relied upon or not.  The notice shall also contain a statement of the claimant’s
right to bring an action under ERISA Section 502(a).  If the Plan Administrator
has not rendered a decision on a request for review within 60 days after receipt
of the request for review, the claimant’s claim shall be deemed to have been
approved.  The Plan Administrator’s decision shall be final and not subject to
further review within the Company.  There are no voluntary appeals procedures
after appellate review by the Plan Administrator.
 
(f) Determination of Time Periods.  If the day on which any of the foregoing
time periods is to end is a Saturday, Sunday or holiday recognized by the
Company, the period shall extend until the next following business day.
 
Earthstone Energy, Inc.
Employee Severance Compensation Plan
Page 10
 
 
 

--------------------------------------------------------------------------------

 
 
11.6 Unfunded Plan Status.  All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment.  No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.  Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.
 
11.7 Attorney Fees; Interest.  The Company agrees to pay as incurred, to the
full extent permitted by law, all legal fees and expenses which a Participant
may reasonably incur as a result of any contest (regardless of the outcome
thereof) by the Company, the Participant, or others of the validity or
enforceability of, or liability under, any provision of this Plan or any
guarantee of performance thereof (including as a result of any contest by the
Participant about the amount of any payment pursuant to this Plan), plus in each
case interest on any delayed payment at the applicable Federal rate provided for
in Section 7872(f)(2)(A) of the Code.  The foregoing right to legal fees and
expenses shall not apply to any contest brought by a Participant (or other party
seeking payment under the Plan) that is found by a court of competent
jurisdiction to be frivolous or vexatious.
 
11.8 Code Section 409A Savings Clause.  The payments and benefits provided
hereunder are intended to be exempt from or compliant with the requirements of
Section 409A of the Code.  Notwithstanding any provision of this Plan to the
contrary, in the event that the Company reasonably determines that any payments
or benefits hereunder are not either exempt from or compliant with the
requirements of Section 409A of the Code, the Company shall have the right to
adopt such amendments to this Plan or adopt such other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that are necessary or appropriate (i) to preserve the
intended tax treatment of the payments and benefits provided hereunder, (ii) to
preserve the economic benefits with respect to such payments and benefits, and
(iii) to exempt such payments and benefits from Section 409A of the Code or to
comply with the requirements of Section 409A of the Code and thereby avoid the
application of penalty taxes thereunder; provided, however, that this Section
11.8 does not, and shall not be construed so as to, create any obligation on the
part of the Company to adopt any such amendments, policies or procedures or to
take any other such actions or to indemnify any Participant for any failure to
do so.
 
11.9 Validity and Severability.  The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
11.10 Governing Law.  The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of Colorado without
reference to principles of conflict of law, except to the extent pre-empted by
Federal law.
 
Earthstone Energy, Inc.
Employee Severance Compensation Plan
Page 11
 
 
 

--------------------------------------------------------------------------------

 
 
 
I hereby certify that this Earthstone Energy, Inc. Employee Severance
Compensation Plan was duly adopted by the Board of Directors of Earthstone
Energy, Inc. on May 13, 2014.
 
Executed on this 13th day of May, 2014.
 




By: /s/ Ray
Singleton                                                                                                           
Ray Singleton, President and Chief Executive Officer
 
Earthstone Energy, Inc.
Employee Severance Compensation Plan
Page 12
 
 
 
 

--------------------------------------------------------------------------------

 




 
SUMMARY PLAN DESCRIPTION PROVISIONS
 
Statement of ERISA Rights.
 
If you are a Participant in the Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974
(“ERISA”).  ERISA provides that all Plan participants shall be entitled to:
 
Receive Information About Your Plan and Benefits.  Examine, without charge, at
the Plan Administrator’s office and at other specified locations, such as
worksites, all documents governing the Plan, including a copy of the latest
annual report (Form 5500 Series) filed by the Plan with the U.S. Department of
Labor and available at the Public Disclosure Room of the Employee Benefits
Security Administration.
 
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and updated summary plan description.  The Plan
Administrator may make a reasonable charge for the copies.
 
Prudent Actions by Plan Fiduciaries.  In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the Plan.  The people who operate your Plan, called “fiduciaries”
of the Plan, have a duty to do so prudently and in the interest of you and other
Plan participants and beneficiaries.  No one, including the Company or any other
person, may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a benefit that the employer has promised you in writing under
this Plan or exercising your rights under ERISA.
 
Enforce Your Rights.  If your Plan eligibility or your benefit claim is denied
or ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.
 
Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court.   In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.  If you have been selected as the recipient
of benefits under this Plan and you have a claim for those benefits which is
denied or ignored, in whole or in part, you may file suit in a State or Federal
court.  If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
 
Earthstone Energy, Inc.
Employee Severance Compensation Plan
Page 13
 
 
 
 

--------------------------------------------------------------------------------

 
 
Assistance With Your Questions.  If you have any questions about the Plan, you
should contact the Plan Administrator.  If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefit Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.  You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration or on the World Wide Web (http://askebsa.dol.gov/).
 
Other Important Facts
 
1.  
Plan Name:

 
Earthstone Energy Employee Severance Compensation Plan
 
2.  
Plan Year:

 
The Plan Year is the calendar year.
 
3.  
Name and Address of Plan Sponsor and Plan Administrator:

 
Earthstone Energy, Inc.
633 17th Street
Suite 1900
Denver, Colorado 80202


4.  
Type of Plan:

 
The Plan is a severance plan and is a welfare plan under ERISA.  It is
unfunded.  Benefits under the Plan are paid from the Company’s general assets.
 
5.  
Plan Numbers:

 
The Plan Number is 50[2].
 
6.  
Employer Identification Number of the Company, the Plan Sponsor, is:

 
84-0592823
 
7.  
Agent for Legal Process:

 
Services of legal process may be made upon the Plan Administrator.
 
Earthstone Energy, Inc.
Employee Severance Compensation Plan
Page 14
